Citation Nr: 1403216	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-46 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left eye disability.  

2.  Entitlement to service connection for a left eye disability.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis C.  

4.  Entitlement to an effective date earlier than November 15, 2007 for a 10 percent disability rating for residual scarring from shrapnel wound on the abdomen.  

5.  Entitlement to a disability rating greater than 10 percent for residual scarring from shrapnel wound on the abdomen.

6.  Entitlement to nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The issues of entitlement to service connection for a left eye disability and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  


FINDINGS OF FACT

1.  In an unappealed August 2004 rating decision, the RO disallowed a claim of entitlement to service connection for a left eye disability.  

2.  Evidence received since the August 2004 rating decision, that is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a left eye disability and raises a reasonable possibility of substantiating that claim.  


3.  The Veteran did not claim entitlement to an increased rating for fragment wound of the abdomen in December 2006.

4.  The November 15, 2007 VA examination report was the informal claim of entitlement to an increased rating, based on residual scarring from shrapnel wound on the abdomen.  

5.  There is no evidence in the one year prior to November 15, 2007, of an increase in disability of shrapnel wound of the abdomen due to residual scarring on the abdomen.  

6.  The Veteran's service-connected scar on the abdomen has been painful and unstable since VA received his informal claim of entitlement to an increased disability evaluation on November 15, 2007.

7.  VA awarded the Veteran permanent and total compensation for service-connected disability effective the same date that the RO determined he filed a claim of entitlement to service-connected disability compensation benefits and entitlement to nonservice-connected pension.  

8.  Annual income from the Veteran's total and permanent disability compensation rating exceeds the annual nonservice-connected disability pension amount for all relevant 12 month annualization periods.  


CONCLUSIONS OF LAW


1.  The March 2004 rating decision, in which the RO disallowed a claim of entitlement to service connection for a left eye disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013)




2.  New and material evidence has been added to the records since the March 2004 rating decision and the criteria for reopening a claim of entitlement to service connection for a left eye disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

3.  The criteria for an effective date earlier than November 15, 2007, for the 10 percent disability rating assigned by the RO for painful residual scarring from shrapnel wound on abdomen, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002), 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.157, 3.400 (2013).  

4.  The criteria for a separate 10 percent disability rating for unstable residual scarring from shrapnel wound on the abdomen have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118 Diagnostic Code 7803 (2007), Diagnostic Code 7804 (2013).  

5.  The criteria for a disability rating in excess of 10 percent for painful scarring from shrapnel wound on the abdomen have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118 Diagnostic Code 7803 (2007), Diagnostic Code 7804 (2013).  


6.  The criteria for nonservice-connection pension have not been met.  38 U.S.C.A. §§ 1513, 1521, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.151 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the issues that are decided in the instant document, other than notice as to new and material evidence to reopen the previously denied claim of entitlement to service connection for a left eye disability, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2007.  As the Board here reopens that claim, this defect in notice is harmless error.  

The Veteran did not submit a claim of entitlement to benefits for residual scarring from shrapnel wound on abdomen; the December 2008 claims referred to by the RO in the March 2008 rating decision made no mention of his abdomen, a scar, or residuals of the fragment wound abdomen for which service connection had been established in a March 1969 rating decision.  Review of the record shows the only discernible claim for disability from the abdominal shrapnel wound, after the last rating was assigned in January 2002, was the November 2011 VA examination report that included findings of the abdominal scar.  The RO granted service connection for residual scarring from shrapnel wound on the abdomen in the March 2008 rating decision and assigned the 10 percent rating based on a painful superficial scar.  Neither the November 2007 VCAA notice letter, nor any other specific separate VCAA notice letter mentioned the scar.  Unlike the VCAA notice regarding his hepatitis C claim, an issue that the Board is remanding for proper notice, there is no misleading notice as to the abdominal scar.  The Board finds this lack of notice regarding the scar is not prejudicial to the Veteran.  After the benefit was granted in the March 2008 rating decision, the RO provided the Veteran with the November 2009 Statement of the Case and that document contained the relevant regulatory VCAA notice provisions and since that claim was granted his representative has provided argument, for example, in documents dated in December 2009 and January 2014.  Through his representative, who is an attorney, the Veteran has demonstrated knowledge of that of which notice would have provided him and documents submitted by his representative show that copies were provided to the Veteran.  For these reasons, the Board concludes that any notice errors with regard to this issue are harmless error.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service and VA treatment records.  Here, VA provided the Veteran an examination with regard to his residual in November 2007.  The examination of the scar is adequate as the examiner provided a sufficiently detailed description of the scar and indicated review of the relevant medical history.  No further analysis was required as to this issue.  

The record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II.  Reopening Left Eye Disability Service Connection Claim

The Veteran contends that he has a current left eye disability as the result of being struck in the left eye with a clod of dirt when a mortar exploded near him during his active service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Although the Board must remand the issue of entitlement to service connection for a left eye disability, the Board here reopens the claim.  This determination is not unfavorable to the Veteran.  

VA first received a claim of entitlement to service connection for a left eye disability from the Veteran shortly after his separation from active service.  The RO denied that claim in a March 1969 rating decision and again disallowed the claim in an August 2004 rating decision.  In general, once a claim has been the subject of a disallowance that has become final, VA may not reopen and allow the claim, except as otherwise provided by regulations not inconsistent with Title 38 of the United States Code.  38 U.S.C.A. § 7105(c) (West 2002).   

Following notification of a decision by the RO, the claimant can initiate an appeal of such decision by filing a notice of disagreement with the RO.  38 U.S.C.A. § 7105(a) (West 2002).  Except in the case of a simultaneously contested claim, which this was not, the notice of disagreement shall be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C.A. § 7105(b)(1) (West 2002).  If no notice of disagreement is filed within that year, the RO's determination becomes final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  

An exception to the rule that VA may not reopen a claim that has been the subject of a final disallowance is that if new and material evidence is presented or secured with respect to such claim VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  
The U.S. Court of Appeals for Veterans Claims (Veterans Court) has interpreted 38 C.F.R. § 3.156(b) , as preventing an unappealed RO decision from becoming final if new and material evidence is received within one year of notice of the decision and the evidence is not addressed.  Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  

During service, the Veteran was diagnosed with acute iritis of the left eye.  Associated with the claims file is a March 1969 rating decision in which the RO granted service connection for several disabilities and determined that iritis of the left eye was not service connected as such was not found on the examination report.  A January 1969 examination report includes findings of normal eyes on examination.  Also associated with the claims file is a control document and award letter with the Veteran's address that shows his combined disability rating percentage.  No evidence was added to the record within the one year following that decision that related to any unestablished fact regarding the Veteran's left eye.  One unestablished fact was the existence of a current disability of the left eye.  

In February 2004, VA again received a claim of entitlement to service connection for a left eye disability.  The RO disallowed that claim in an August 2004 rating decision, determining that new and material evidence had not been submitted to reopen the claim.  Associated with that rating decision is a letter dated that same month and addressed to the Veteran with a copy to his representative at the time.  This letter informed him of that determination.  The letter indicates that VA Form 4107 "Your Rights to Appeal Our Decision" and the rating decision were enclosed.  The rating decision stated that service connection for iritis had been denied in March 1969 because there was no chronic eye condition found on examination and that the RO was not reopening the claim because there was no evidence to support a current eye condition.  

Thus, in August 2004, the Veteran and his representative were notified of both the 1969 denial and the reason for that denial and the 2004 denial and the reason for that denial and the Veteran were provided with notice of his procedural and appellate rights.  No evidence related to whether he had a current left eye disability was added to the record within one year of the August 2004 rating decision.  The August 2004 rating decision became final.  Whether the Veteran was provided with proper notice following the 1969 decision need not be addressed because the notice provided following the 2004 decision satisfied any pending notice requirements with regard to establishing the finality of the decisions.  Both the 1969 and 2004 decisions are final.  Furthermore, as the Board is here reopening the claim, any defect in the earlier notice is harmless.  

The basis for the 1969 denial was that the Veteran had no left eye disability.  In the August 2004 rating decision, the RO stated that there was no evidence to support a finding that he had a current left eye condition.  The RO then stated that to reopen the claim the Veteran must submit evidence that his current left eye condition is related to any injury or event while on active duty.  Notwithstanding this last sentence, the reason for the denial of the claim and the reason for not reopening it was that the evidence did not establish that the Veteran had a current left eye disability.  Hence, evidence that relates to whether he has a current left eye disability is material evidence.  

Evidence received since the August 2004 rating decision includes the report of a November 2007 VA examination of his eyes.  This report includes an impression of dry eyes, peripheral cortical cataract changes of both yes, and glaucoma suspect based on cupping.  As this evidence relates to the unestablished fact of whether the Veteran has a current left eye disability, and raises a reasonable possibility of substantiating a claim of service connection for a left eye disability, the evidence is new and material.  Therefore, the claim must be reopened.  


III.  Effective Date of 10 Percent Rating Assigned by RO for Residual Scarring from Shrapnel Wound on the Abdomen.  

The Veteran contends that the 10 percent rating assigned by the RO in the March 2008 rating decision, for residual scarring from shrapnel wound on the abdomen, should be effective earlier than November 15, 2007.  In a January 2014 document, his representative contended that the Veteran filed his claim for disability based on residuals of scarring in December 2006 and there for the effective date of the 10 percent rating should be in December 2006 rather than November 15, 2007.  

The Veteran's representative mischaracterizes the documents received from or on behalf of the Veteran in December 2006.  Contrary to her contention, the Veteran did not file a claim of entitlement to service-connected disability compensation for residual scarring of his abdomen in December 2006.  In documents received by the RO on December 8, 2006, he claimed entitlement to an increased rating for hepatitis C, entitlement to service connection for a liver condition as secondary to hepatitis C, entitlement to service connection for a left eye condition and PTSD, and entitlement to nonservice-connected pension.  No document received by VA in December 2006 encompasses a claim of entitlement to service-connected disability compensation for residual scarring of his abdomen.  The Board therefore denies the appeal as to an effective date earlier than November 15, 2007 for the 10 percent rating for residual scarring on his abdomen assigned by the RO in the March 2008 rating decision.  


III.A  Applicable Law and Regulation - Effective Date of 10 Percent Rating Assigned by RO for Residual Scarring from Shrapnel Wound on Abdomen.  

A claim or application means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1 (2013).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155(a) (2013).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  Such informal claim must identify the benefit sought.  Id.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a) (2013).  A claim by a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation.  Id.  The greater benefit will be awarded, unless the claimant specifically elects the lesser benefit.  Id.  

Effective date of pension or compensation benefits, if otherwise in order, will be the date of receipt of a claim or the date when entitlement arose, whichever is the later.  38 C.F.R. § 3.157(a) (2013).  A report of examination or hospitalization which meets the requirements of § 3.157 will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or Department of Veterans Affairs issue, if the report relates to a disability which may establish entitlement.  Id.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of certain evidence will be accepted as an informal claim for increased benefits or an informal claim to reopen.  38 C.F.R. § 3.157(b).  This includes a report of examination or hospitalization by Department of Veterans Affairs.  Id.  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim.  Id.  This applies only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination.  Id.  

The general statutory provision for establishing an effective date for an award of compensation provides that such date shall be fixed in accordance with the facts found, but shall not be earlier than the date of application thereof.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013).  Similarly, the general portion of the implementing regulation provides that the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2013).  

The Veterans Court has interpreted those provisions as, in general, allowing for an effective date later than the date of application in instances where the claimant did not have the disability at the time he or she filed the claim or the benefits sought were not authorized by law until some time after he or she filed the claim.  See DeLisio v. Shinseki, 25 Vet. App. 45, 51-52 (2011).   

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(3) (West 2002).  By regulation, increases will be effective the date of receipt of claim or date entitlement arose, whichever is later; however, the effective date will be the earliest date for an increase of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o) (2013).  

As to claims for increases, in order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, under the analysis in Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010), the effective date is no earlier than the date of the claim.  The Federal Circuit explained that the legislative intent in enacting 38 U.S.C.A. § 5110(b) was to allow for a grace period of up to one year for the Veteran to file the claim once he or she was aware of the increase in disability.  Id.  The Federal Circuit held as follows:

Thus, consistent with the plain language of the statute and this legislative history, the only reasonable construction of 38 U.S.C. § 5110(b)(2) is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim. 

Id.  

Section 5110 was revised effective August 6, 2012, after Gaston was decided.  See Pub.L. 112-154, Title V, § 506, Aug. 6, 2012, 126 Stat. 1193.  Prior to that revision, the language now found at 38 U.S.C.A. § 5110(b)(3) was found at 38 U.S.C. § 5110(b)(2).  


III.B.  Facts and Analysis - Effective Date of 10 Percent Rating Assigned by RO for Residual Scarring from Shrapnel Wound on Abdomen.  

Service connection was established for fragment wound of the abdomen in a March 1969 rating decision and a noncompensable rating was assigned.  In a January 2002 rating decision, the RO increased the rating to 10 percent under the criteria for rating muscle injuries found at 38 C.F.R. § 4.73, Diagnostic Code 5319.  On December 8, 2006, the RO received claims from the Veteran via his representative for compensation for service connected disability due to hepatitis C, a liver condition, a left eye condition, PTSD, and filed a claim of entitlement to nonservice-connected pension.  There is no mention of fragment wound of the abdomen or of a scar of the abdomen.  No document received after the January 2002 rating decision and prior to November 15, 2007, showed an intent to obtain an increased rating for his service-connected fragment wound of the abdomen or service connected disability compensation for scarring of his abdomen from the fragment wound.  

VA provided a general medical examination on November 15, 2007.  Pursuant to findings of that examination, the RO granted a 10 percent evaluation for residual scarring from the shrapnel wound of the abdomen, effective November 15, 2007.  The November 15, 2007 examination was therefore an informal claim.  It was also the earliest claim for an increased disability rating for residuals of his service-connected fragment wound of the abdomen.  There is no evidence within the one year from November 15, 2006, to November 15, 2007, showing an increase in disability.  Therefore, the effective date of the 10 percent rating assigned is the effective date assigned by the RO, November 15, 2007.  There is no evidence to the contrary and therefore there is no reasonable doubt to be resolved as to this issue.  For these reasons, the appeal as to an effective date earlier than November 15, 2007 for the 10 percent rating for residual scarring from shrapnel wound on abdomen must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Entitlement to Disability Rating Greater than 10 Percent for Residual Scarring from Shrapnel Wound on the Abdomen

The Veteran contends that a rating higher than 10 percent is warranted for residual scarring from shrapnel wound on the abdomen.  The Board decides that an additional 10 percent disability rating is warranted.  In this regard, regulation allows for assignment of a 10 percent rating for painful scar and a separate 10 percent rating for unstable scar.  In the March 2008 rating decision, the RO assigned a 10 percent rating for painful scar.  For the reasons set forth below, the Board concludes that the evidence shows that the scar is also unstable.  Therefore a separate 10 percent rating is warranted.  


IV.A.  Applicable Law and Regulation - Entitlement to Disability Rating Greater than 10 Percent for Residual Scarring from Shrapnel Wound on the Abdomen

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

In deciding an appeal of an initial rating or of a claim for an increased rating,  the Board must consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  The principle difference between initial rating and increased rating issues is that the effective date of an initial rating can be no earlier than the date of the claim of entitlement to service connection for the disability, while the effective date for award of an increased rating can be up to one year prior to receipt of the claim for an increased rating.  

The criteria for rating disabilities of the skin were revised since VA received the Veteran's claim of entitlement to an increased rating on December 8, 2006.  

When the rating criteria are revised during the course of a claim and appeal, VA must determine the rating to be assigned, taking into consideration both the revised and unrevised criteria and assigning the rating based on the criteria most favorable to the claimant, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change unless retroactive application has been specifically authorized.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The revision effective October 23, 2008 included the statement that a veteran whose scars were rated by VA under a prior version of Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805, as in effect before October 23, 2008, may request review under Diagnostic Codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether his or her disability has worsened since the last review.  The Board does not understand this statement to operate to the disadvantage of a veteran by requiring that he or she specifically request review of the disability under the revised criteria but only that he or she may request review without asserting that the disability has worsened since the last assignment of a disability rating.  In short, the Board finds the direction provided in Kuzma to be controlling in this case and thus considers both rating criteria in deciding this appeal.
 
The rating schedule in effect when the Veteran filed his claim included Diagnostic Code 7803, titled "Scars, superficial, unstable", which provided for a 10 percent rating, and Diagnostic Code 7804, titled "Scars, superficial, painful on examination", which provided for a 10 percent rating.  38 C.F.R. § 4.118 (2007).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1) (2007).  A superficial scar is one not associated with underlying soft tissue damage.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1) (2007).  

Under the revised criteria, scars that are not of the head, face, or neck, that are unstable or painful are to be rated as to be assigned a 10 percent rating if there are one or two such scars; higher ratings are available where there are more than two such scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).  Note (2) under that Diagnostic Code provides that scars that are both unstable and painful a 10 percent is to be added to the evaluation.  Note (3) provides that scars evaluated under Diagnostic Code 7805 may also receive a rating under Diagnostic Code 7804.  The definition of an unstable scar was unchanged from the earlier version.  

Unchanged by the revision were the criteria found at Diagnostic Code 7801.  Under that criteria, scars that are not of the head, face, or neck, that are deep or nonlinear and of area or areas of 929 sq. cm. or greater, are assigned a 40 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2007 & 2013).  For such scars of area at least 465 sq. cm. but less than 929 sq. cm. a 30 percent rating is assigned.  Id.  For such scars of area at least 77 sq. cm. but less than 465 sq. cm. a 20 percent rating is assigned.  Id.  For such scars of area at least 39 sq. cm. but less than 77 sq. cm. a 10 percent rating is assigned.  Id.  

Also unchanged by the revision were the criteria found at Diagnostic Code 7802.  Under those criteria, scars that are not of the head, face, or neck, that are superficial and nonlinear and of 929 sq. cm. or greater are assigned a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2007 & 2013).  

For other then linear scars and other effects of scars evaluated under Diagnostic Code 7804, any other disabling effects not considered by other diagnostic codes for evaluating scars are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2013).  Similarly, prior to the revision, Diagnostic Code 7805 provided that other scars are to be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).  


To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.



IV.B.  Facts and Analysis - Entitlement to Disability Rating Greater than 10 Percent for Residual Scarring from Shrapnel Wound on the Abdomen

In the March 2008 rating decision on appeal, the RO stated that it was assigning a 10 percent rating for residual scarring from shrapnel wound on the abdomen for superficial scar that is painful on examination.  The Board finds that while a rating in excess of 10 percent for pain associated with the scarring is not warranted, a separate 10 percent rating is warranted, for all periods on appeal, for the unstable nature of the scar.  

The November 2007 examination found a one by one and one-half cm. circular shrapnel wound scar on the epigastric region.  The area of the scar thus precludes a compensable rating under Diagnostic Codes 7801 or 7802 because the area of the scar is less than 39 sq. cm.  

The scar was slightly depressed, tender, slightly hyperpigmented, deep, and there was adherence and tissue loss.  It did not result in limitation of motion.  The examiner also stated that the Veteran had scaling lichenified plaques consistent with eczema on the abdomen and legs.  As the examination report documents that the Veteran has scaling of the abdomen and his scar is of the abdomen, his scar arguably meets the regulatory definition of an unstable scar.  Hence, under the revised criteria a separate 10 percent rating is warranted for the scar.  

As to the version of 18 C.F.R. § 4.118 in effect prior to October 23, 2008, the Board finds that although the Veteran's scar is described as deep, his disability is more appropriately rated under the criteria found at Diagnostic Code 7804, which is the criteria under which the RO assigned the 10 percent rating.  Moreover, as his scar is unstable, a rating under Diagnostic Code 7803 is also appropriate.  Although there is a specific note under the new rating criteria directing the rater to assign an additional rating for painful scars that are also unstable, the Board finds nothing in the older criteria to prohibit assigning such additional rating.  Nor does doing so amount to pyramiding because the unstable nature of the scar is a manifestation of the scar separate and distinct from the painful nature of the scar.  See Estaban v. Brown, 6 Vet. App. 259 (1994).  

The preponderance of evidence is against a finding that scarring of his abdomen approximates the criteria for a higher or additional disability rating beyond the two 10 percent ratings (for painful scar and unstable scar).  The maximum rating for a single scar based on pain is 10 percent; and as discussed above, a separate 10 percent rating has also been assigned herein for the unstable nature of the scar.  The November 2007 examiner explained that the Veteran suffered no limitation of motion due to scarring and there evidence of any limitation of motion due to the scarring.  

Given the nature of the informal claim in this case, discovery on examination of the painful one by one and one-half cm. scar of the abdomen, the claim is reasonably read as one for a higher rating based on the scar.  The Board has reviewed the criteria under which the fragment wound abdomen is rated, 38 C.F.R. § 4.73 Diagnostic Code 5319 for muscle disability, but finds no evidence that the muscle disability is greater than moderate.  In this regard, there is no evidence showing approximation of the criteria for greater than moderate muscle disability, as specified at 38 C.F.R. § 4.56 and the Veteran has not alleged such.  Indeed, but for the examination report which included findings of the scar, there would be no claim.  

The preponderance of evidence is against referring the case for extraschedular consideration.  The Veteran's symptoms are well described in the November 2007 examination report.  The adherence to underlying tissue and loss of tissue are contemplated by the criteria for rating deep scars, the loss of skin and the pain are contemplated by Diagnostic Code 7803 and 7804 prior to October 23, 2008 and under Diagnostic Code 7804 since October 23, 2008.  The schedular criteria also contemplate hyperpigmentation for scars of the head, face or neck but by doing so exclude that manifestation with regard to other scars.  Furthermore, the level of disability suffered by the Veteran is addressed by the rating schedule.  To the extent that it could be argued that any of his symptoms or his degree of disability is not contemplated by the rating schedule, the second Thun element is not met.  There is no evidence showing that his scar results in marked interference with employment and he has not been hospitalized for the scar.  Nor is there any factor similar to marked interference with employment or frequent hospitalization in this case.  For these reasons the Board finds that referral for extraschedular consideration is not warranted.  

In summary, a separate 10 percent rating is warranted for the unstable nature of the abdominal scar.  The preponderance of evidence is against assigning any other rating or any higher rating.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


V.  Nonservice-connected pension

Pursuant to 38 U.S.C.A. § 1521(a) , non-service-connected pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct.  Pursuant to 38 U.S.C.A. § 1513, a veteran of a period of war who is 65 years of age or older and who meets the service requirements of § 1521 will be paid pension at the rates specified at § 1521.  A veteran who is eligible for pension under both § 1521 and § 1513 shall be paid pension only under § 1521.  One prerequisite to entitlement is that the Veteran's income not exceed the applicable maximum pension rate.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3)(v) (2013).  

The Veteran filed his claim of entitlement to nonservice-connected pension in the same document in which he claimed entitlement to service connection for PTSD.  In a rating decision issued in December 2012, the RO granted service connection for PTSD and assigned a 100 percent rating was assigned effective the date that the RO determined that the Veteran had filed his claim; that rating decision specifies a date of January 28, 2006.  The RO also granted eligibility to Dependents' Educational Assistance under 38 U.S.C. chapter 35 and stated that the Veteran had total service-connected disability which is permanent in nature.  


A claim by a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation.  38 C.F.R. § 3.151(a).  The greater benefit will be awarded, unless the claimant specifically elects the lesser benefit.  Id.  

Disability compensation at the 100 percent rate is greater than the rate payable for nonservice-connection pension.  For example, for the period that began in October 2011, the monthly compensation for disability rated as total was $2,563, which corresponds to an annual rate of $30,786.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2011).  During an analogous time period, the annual pension rate was $11,830, which corresponds to a monthly rate of less than $950.  38 U.S.C.A. § 1521(b) (West 2002 & Supp. 2012).  Even if the Veteran was found to be in need of regular aid and attendance, the annual rate pension rate for that period would be $19,736, which is still less than the amount payable for total disability compensation.  Id.  Furthermore, the disability compensation amount is not reducible, while the pension amount is reducible by the amount of the Veteran's annual income.  See 38 U.S.C.A. § 1521(b).  The disability compensation award is the greater benefit.  

For the reasons stated above, the preponderance of evidence is against allowing the claim of entitlement to nonservice-connected pension.  As such the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









							[CONTINUED ON NEXT PAGE]

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left eye disability is reopened, and to that extent only, the appeal as it applies to his left eye disability claim is granted. 

An effective date earlier than November 15, 2007, for award of a 10 percent disability rating for the painful residual scarring from shrapnel wound on abdomen, is denied.  

A separate 10 percent rating for the unstable residual scarring from shrapnel wound on abdomen is granted, subject to the regulations governing monetary benefits.  

A rating in excess of 10 percent for the painful residual scarring from shrapnel wound on abdomen is denied.

Entitlement to nonservice-connected pension is denied.  


REMAND

Evidence pertinent to the hepatitis C issue and the left eye disability issue have been added to the claims file since the RO last reviewed those issues.  In June 2013, the Board obtained an expert medical opinion with regard to the hepatitis C issue.  In July 2013, the Board obtained an expert medical opinion with regard to the eye disability issue.  After obtaining those opinions, the Board sent a letter to the Veteran, with a copy to his representative, requesting that he indicate on a preprinted form whether he wanted to waive RO consideration of the evidence in the first instance.  In August 2013, the Board received his response indicating that he did not waive RO consideration and his request for the case to be remanded to the RO for consideration of the evidence in the first instance.  Although his representative provided additional argument in January 2014, she did not state that he wanted to waive such consideration.  Hence, a remand is necessary.  See 38 C.F.R. § 20.1304(c) (2013).  

Turning to another reason for this remand, it is noted that in a May 2002 statement the Veteran reported to VA that he had recently been diagnosed with hepatitis C.  The RO denied service connection for hepatitis C in an unappealed August 2004 rating decision.  In December 2006, the RO received claims from the Veteran, through his representative at that time, of "Entitlment to an increased rating for the veterans Hepatitis C" and "Entitlement to Secondary service connection for a liver condition due to hepatitis C."  Those claims are also reflected in an accompanying document signed by the Veteran.  In a letter sent to the Veteran in September 2007, the RO provided notice appropriate to a claim of entitlement to an increased rating for hepatitis C did not provide notice appropriate to a claim of entitlement to service connection.  It also referred to his hepatitis C as already service connected and did not provide notice with regard to reopening a previously denied claim of entitlement to service connection for hepatitis C.  The notice was therefore inadequate.  Given that the notice provided incorrect, and therefore misleading, information to the Veteran and notwithstanding argument provided by the Veteran's current representative, the Board cannot conclude that the error in the notice was harmless.  A remand is necessary so that VA can provide correct notice both with regard to reopening the claim and to the underlying claim of entitlement to service connection.  

Accordingly, the case is REMANDED for the following action:

1. Send a letter to the Veteran and his representative providing him with notice as required by the Veterans Claims Assistance Act of 2000 with regard to new and material evidence to reopen his claim of entitlement to service connection for hepatitis C and with regard to establishing entitlement to service connection for the underlying disability.  This notice must include the reason why his claim was denied in August 2004, i.e., that the condition was not incurred in active service and that evidence to reopen the claim must relate to this unestablished fact.  It must also include notice as to what the evidence is needed to establish service connection for hepatitis C and his and VA's respective duties in obtaining such evidence. Allow an appropriate opportunity for response.

2.  Then, readjudicate the issues of entitlement to service connection for a left eye disability and entitlement to service connection for hepatitis C.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matters to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


